—Judgment, Supreme Court, New York County (Herman C. Cahn, J.), entered July 12, 1993, which dismissed petitioner employee’s application for relief pursuant to CPLR article 78, unanimously affirmed, without costs.
The IAS Court correctly held that an article 78 proceeding is an appropriate vehicle to challenge a not-for-profit corporation’s determination to terminate an employee where, as here, it is claimed that the corporation violated its own rules as set forth in an employee manual (Matter of Mitchell v Dowdell, 172 AD2d 1032). Nevertheless, "[t]he mere existence of a policy manual or an internal grievance procedure is insufficient to limit an employer’s right to terminate an at-will *181employee” (Porras v Montefiore Med. Ctr., 185 AD2d 784, 786, lv denied 81 NY2d 704) where there is no indication that the manual procedure has been violated. Concur—Murphy, P. J., Wallach, Kupferman and Asch, JJ.